

116 S3183 IS: Safe Routes to All Schools Act
U.S. Senate
2020-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3183IN THE SENATE OF THE UNITED STATESJanuary 14, 2020Ms. Cortez Masto (for herself and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo improve the Safe Routes to School Program, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Safe Routes to All Schools Act.
		2.Safe routes to school program
 (a)Sense of CongressIt is the sense of Congress that— (1)the safe routes to school program under section 1404 of SAFETEA–LU (23 U.S.C. 402 note; Public Law 109–59) (referred to in this subsection as the program) should be expanded to include high school students as well as primary and middle school students;
 (2)the program helps ensure the safety of children; and (3)Congress should continue to provide funding for this important program.
 (b)Safe routes to schoolSection 1404 of SAFETEA–LU (23 U.S.C. 402 note; Public Law 109–59) is amended— (1)in subsection (a), by striking primary and middle and inserting primary, middle, and high; and
 (2)in subsection (k)(2)— (A)in the heading, by striking Primary and middle and inserting Primary, middle, and high;
 (B)by striking primary and middle and inserting primary, middle, and high; and (C)by striking eighth grade and inserting 12th grade.